DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. (US 2017/0352717).

Regarding claims 1 and 19, Choi discloses a display substrate and method of fabricating a display substrate having a display area and a peripheral area, wherein the display substrate in the peripheral area comprises:

forming a first insulating layer on the flexible base substrate (160, Figs. 2, 4 and paragraphs 0064-0067) ;
forming a first signal line layer comprising a plurality of first signal lines on a side of the first insulating layer away from the flexible base substrate (215c, Figs. 2-4 and paragraphs 0064-0072) ; and
forming a second insulating layer on a side of the first signal line layer away from the flexible base substrate (140, Fig. 2 and paragraph 0092);
wherein the display substrate has a plurality of first vias formed extending through a respective one of the plurality of first signal lines, exposing a first surface of the first insulating layer (215d, Figs. 3-4 and paragraph 0068); and
the second insulating layer extends through the plurality of first vias to be in direct contact with the first surface of the first insulating layer (Figs. 2-4 and paragraph 0092).

Regarding claim 15, Choi further discloses a plurality of thin film transistors in the display area for driving image display of the display substrate (210, Fig. 2 and paragraphs 0047-0049);
wherein the peripheral area comprises a fan-out area (BA to 2A, Figs. 1-2);
at least a portion of the peripheral area being a bendable area (BA, Figs. 1-2); and
the bendable area is within the fan-out area (BA, Figs. 1-2).



Regarding claim 17, Choi further discloses wherein at least a portion of the peripheral area being a bendable area (BA, Figs. 1-2); and
the display substrate in the bendable area comprises:
the flexible base substrate (100, Figs. 1-2);
the first insulating layer on the flexible base substrate (160, Fig. 2);
the first signal line layer comprising the plurality of first signal lines on a side of the first insulating layer away from the flexible base substrate (215c, Figs. 2-4 and paragraphs 0064-0072); and
the second insulating layer on a side of the first signal line layer away from the flexible base substrate (140, Fig. 2 and paragraph 0092);
wherein the display substrate has a plurality of first vias extending through a respective one of the plurality of first signal lines, exposing a first surface of the first insulating layer (215d, Figs. 3-4 and paragraph 0068); and
the second insulating layer extends through the plurality of first vias to be in direct contact with the first surface of the first insulating layer (Figs. 2-4 and paragraph 0092).

Regarding claim 18, Choi further discloses a display apparatus, comprising the display substrate of claim 1 (Abstract).

Allowable Subject Matter
Claims 2-14 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 2, Choi discloses the display substrate of claim 1, as mentioned above.  However, there is no teaching or suggestion in the art of record disclosing wherein the display substrate in the peripheral area further comprises:
a second signal line layer comprising a plurality of second signal lines on a side of the second insulating layer away from the first insulating layer; and
a third insulating layer on a side of the second signal line layer away from the flexible base substrate;
wherein the display substrate has a plurality of second vias extending through a respective one of the plurality of second signal lines, exposing a second surface of the second insulating layer; and
the third insulating layer extends through the plurality of second vias to be in direct contact with the second surface of the second insulating layer.

	Claims 3-14 depend on claim 2.

Regarding claim 20, Choi discloses the method of claim 19, as mentioned above.  However, there is no teaching or suggestion in the art of record disclosing a method further comprising, in the peripheral area:

forming a plurality of second vias extending through a respective one of the plurality of second signal lines, exposing a second surface of the second insulating layer; and forming a third insulating layer on a side of the second signal line layer away from the flexible base substrate, the third insulating layer formed to extend through the plurality of second vias to be in direct contact with the second surface of the second insulating layer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        6/18/21